
	
		I
		112th CONGRESS
		1st Session
		H. R. 201
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2011
			Mr. Gallegly
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend section 12 of the United States Housing Act of
		  1937 to treat income changes resulting from welfare program requirements for
		  families residing in housing receiving project-based subsidies under section 8
		  of such Act similarly to such changes for families residing in public housing
		  or receiving tenant-based assistance under such section.
	
	
		1.Short titleThis Act may be cited as the
			 Removing Reward for Section 8 Fraud
			 Act of 2011.
		2.Treatment of
			 income changes resulting from welfare program requirementsSection 12 of the United States Housing Act
			 of 1937 (42 U.S.C. 1437j) is amended—
			(1)in subsection
			 (d)—
				(A)in paragraph
			 (1)(B), by inserting or in a dwelling unit covered by a contract for
			 project-based assistance under section 8 after public housing
			 dwelling unit;
				(B)in paragraph (4),
			 by inserting or, in the case of a family residing in a dwelling unit
			 assisted with project-based assistance, the contract administrator for the
			 contract for such assistance, after on behalf of the
			 family;
				(C)in paragraph (5),
			 by inserting before the period at the end the following: or to authorize
			 the Secretary or any public housing agency to establish any time limit on
			 tenancy in a dwelling unit covered by a contract for project-based assistance
			 under section 8; and
				(D)in paragraph
			 (7)—
					(i)in
			 subparagraph (A)—
						(I)by inserting
			 and the contract administrator for a contract for project-based
			 assistance under section 8 before shall make its best
			 efforts; and
						(II)by inserting
			 , contract administrator, after assist a public housing
			 agency; and
						(ii)in
			 subparagraph (B)—
						(I)by inserting
			 or contract administrator after A public housing
			 agency; and
						(II)by inserting
			 , or to families residing in a dwelling unit assisted with project-based
			 assistance under section 8, respectively, after section
			 8,;
						(2)in subsection (e),
			 by adding after the period at the end the following: A contract
			 administrator shall incorporate into housing assistance payments contracts for
			 project-based assistance under section 8 provisions incorporating the
			 conditions under subsection (d).;
			(3)in subsection (f)—
				(A)by inserting
			 or in a dwelling unit covered by a contract for project-based assistance
			 under section 8 after resides in public housing;
			 and
				(B)by inserting
			 or contract administrator, as appropriate after a public
			 housing agency; and
				(4)in subsection (g), by striking the
			 subsection designation and all that follows through the term and
			 inserting the following:
				
					(g)DefinitionsFor purposes of this section, the following
				definitions shall apply:
						(1)Contract
				administratorThe term
				contract administrator means, with respect to project-based
				assistance under section 8 for a housing project, the entity that enters into
				the housing assistance payments contract with the owner of the project, which
				may be a public housing agency or the Secretary.
						(2)Economic
				self-sufficiency programThe
				term
						.
			
